Contract; surplus property disposal; War Assets Administration.
On a stipulation by the parties it was agreed to compromise all of the claims set forth in plaintiff’s petition and in defendant’s counterclaim by (1) agreeing to the dismissal of plaintiff’s petition with prejudice; (2) consenting to the entry of judgment in behalf of defendant on its counterclaim in the sum of $27,875, and (3) agreeing that plaintiff would waive any right it may have to a refund of any part of the $35,943.95 Federal income taxes paid by it in its corporate return for the fiscal year November 1, 1949 to October 31, 1950.